Citation Nr: 0000880	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  93-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals compression fracture T-6 vertebra, with lamina of 
fractures at T-4 and T-5 vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from June 1992 rating action of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted service 
connection and assigned a 10 percent rating for a compression 
fracture T-6 with lamina of T-4 and T-5 fractures, effective 
from February 18, 1992.  By an April 1993 rating action, the 
RO increased the rating to the current level of 20 percent, 
effective from February 18, 1992.   

The Board previously remanded the case in October 1995 and 
March 1998.  

In the Introduction to the October 1995 remand, the Board 
noted that the veteran's representative had disagreed with 
the 10 percent rating assigned to the service-connected 
dysthymia; however, it was unclear whether the representative 
was disagreeing with an April 1993 rating decision which 
granted service connection and assigned the 10 percent 
rating, effective from February 18, 1992, or a June 1993 RO 
decision which denied an increased rating.  The RO was 
instructed to determine to which rating decision the 
disagreement referred.  Although the RO increased the rating 
in an August 1997 rating decision to 30 percent, effective 
from October 18, 1995, there was no determination made as 
directed by the Board.  As such, this matter is again 
referred to the RO for appropriate action; specifically, to 
determine whether the original disagreement pertained to the 
April or June 1993 rating decision.  

In the Introduction to the March 1998 remand, the Board noted 
that, although the veteran's representative had submitted a 
notice of disagreement pertaining to an August 1997 RO 
decision which granted service connection and assigned a 10 
percent rating for a lung disorder, secondary to chest 
injury, the RO had not issued a statement of the case (SOC).  
The RO issued a SOC as to that issue in May 1998.  The 
veteran's representative included the issue of an increased 
rating for the service-connected lung disorder in a November 
1999 statement submitted in lieu of VA Form 646; however, 
that issue has not been perfected for appeal and is not 
presently before the Board.  

As the appeal regarding the evaluation of the service-
connected residuals of compression fracture T-6 involves an 
original claim, the Board has framed that issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


REMAND

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The veteran contends that the service-connected residuals of 
a compression fracture T-6 are more severe than the current 
rating, assigned following the initial grant of service 
connection, indicates.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found- "staged" ratings. See Fenderson, 
supra.  On remand, the RO should consider a staged rating and 
explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period. 

When the Board first reviewed the veteran's claim in October 
1995, it was noted that claims of secondary service 
connection for arthritis of the thoracic spine and neurologic 
disability of the spine were inextricably intertwined with 
the increased rating claim on appeal.  The case was remanded 
in order to obtain additional medical evidence necessary for 
adjudication of all of the claims on appeal and the RO was 
instructed to adjudicate the claims of secondary service 
connection.  

The Board remanded the case for a second time in March 1998 
in order to obtain evidence necessary for appellate 
disposition and the RO was again instructed to adjudicate the 
inextricably intertwined claims of secondary service 
connection.  Although the RO did undertake necessary 
development of the medical evidence, the claims of secondary 
service connection have still not been adjudicated.  

Thus, the Board finds that the case must be remanded again in 
order to allow the RO the opportunity to adjudicate the 
claims of secondary service connection in the first instance.  
Furthermore, a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  

With regard to the claim for increase, the Board notes that 
the 20 percent rating presently assigned includes the maximum 
schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5291 for limitation of motion of the dorsal spine.  Thus the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (See DeLuca v. 
Brown, 8 Vet. App. 202 (1995)) would not be for application.  
The only applicable basis for an increased rating for the 
veteran's thoracic spine disability is under the provisions 
of Diagnostic Code 5288 which pertains to ankylosis of the 
thoracic spine.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected thoracic spine disorder 
since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records, not 
already obtained, from the identified 
treatment sources.

2.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected thoracic spine 
disability.  All indicated tests and 
studies should be conducted, and all 
findings reported in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
indicate whether there is ankylosis of 
the thoracic spine.  In addition, the 
examiner should provide a definitive 
statement as to whether the service-
connected thoracic spine disorder 
includes arthritis of the thoracic spine 
and/or any secondary neurological 
disorder found on examination.  All 
finding, opinions and bases therefor 
should be set forth in detail.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims.  This should 
include consideration of the assignment 
of a staged rating for the service-
connected thoracic spine disability, 
taking into consideration all applicable 
rating criteria and adjudication of the 
inextricably intertwined claims of 
secondary service connection for 
arthritis of the thoracic spine and 
neurologic disability of the spine.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


